Exhibit 10.02

 

 

GLU MOBILE INC.

2018 Equity Inducement Plan

(adopted by the Committee on April 2, 2018)

1. PURPOSE.  The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose potential contributions are important
to the success of the Company, and any Parents and Subsidiaries that exist now
or in the future, by offering them an opportunity to participate in the
Company’s future performance through the grant of Awards.  Capitalized terms not
defined elsewhere in the text are defined in Section 21.

2. SHARES SUBJECT TO THE PLAN.  

2.1 Number of Shares Available.   Subject to Section 2.3 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan is 400,000, plus Shares subject to
Awards and Shares issued under this Plan will again be available for grant and
issuance in connection with subsequent Awards under this Plan to the extent such
Shares are:  (a) subject to issuance upon exercise of an Option granted under
this Plan but which cease to be subject to the Option for any reason other than
exercise of the Option; (b)  subject to Awards granted under this Plan that are
forfeited or are repurchased by the Company at the original issue price; (c)
 surrendered pursuant to an Exchange Program;  (d) subject to Awards granted
under this Plan that otherwise terminate without such Shares being issued or
(e) used to pay the exercise price of an Award or to satisfy the tax withholding
obligations related to an Award. To the extent an Award under the Plan is paid
out in cash rather than Shares, such cash payment will not result in reducing
the number of Shares available for issuance under the Plan. 

2.2 Minimum Share Reserve.  At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan. 

2.3 Adjustment of Shares.  If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1,  (b) the
Exercise Prices of and number of Shares subject to outstanding Options, and (c)
the number of Shares subject to other outstanding Awards shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.

3. ELIGIBILITY.  Awards may be granted only to a person who, at the time of
granting of the Award by the Committee: (a) has been hired as an Employee by the
Company or any Subsidiary and such Award is a material inducement to such person
being hired; (b) has been rehired as an Employee following a bona fide period of
interruption of employment with the Company or any Subsidiary; or (c) has become
an Employee of the Company or any Subsidiary in connection with a merger or
acquisition. 

4. ADMINISTRATION.

4.1 Committee Composition; Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee.  Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this
Plan.  Notwithstanding the foregoing, the grant of any Award will not be
effective unless: (i) if the grant is made by the Board, then it must be
approved by a majority of the Outside Directors on the Board; and (ii) if the
grant is made by the Committee, then the Committee must be comprised solely of
Outside Directors (except as otherwise permitted under applicable rules).  The
Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine the Fair Market Value in good faith, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, or as alternatives to, other Awards under this Plan or any other
incentive or compensation plan of the Company or any Parent or Subsidiary of the
Company;

(h) grant waivers of Plan or Award conditions;

(i) determine the vesting, exercisability and payment of Awards;

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned;

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

(m) reduce or waive any criteria with respect to Performance Factors;

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships;

(o) adopt terms and conditions, rules and/or procedures (including the adoption
of any subplan under this Plan) relating to the operation and administration of
the Plan to accommodate requirements of local law and procedures outside of the
United States; and

(p) make all other determinations necessary or advisable for the administration
of this Plan.

4.2 Committee Interpretation and Discretion.  Any determination made by the
Committee with respect to any Award will be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination will be final and
binding on the Company and all persons having an interest in any Award under the
Plan.  Any dispute regarding the interpretation of the Plan or any Award
Agreement will be submitted by the Participant or Company to the Committee for
review.  The resolution of such a dispute by the Committee will be final and
binding on the Company and the Participant.  The Committee may delegate to one
or more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
will be final and binding on the Company and the Participant.



2

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

4.3 Section 16 of the Exchange Act.  Awards granted to Insiders must be approved
by two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act)

4.4 Documentation.  The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, an Employee or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements

4.5 Foreign Award Recipients.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which the Company and its Subsidiaries operate or have employees eligible for
Awards, the Committee, in its sole discretion, shall have the power and
authority to:  (a) determine which Subsidiaries and Affiliates shall be covered
by the Plan; (b) determine which employees outside the United States are
eligible to participate in the Plan; (c) modify the terms and conditions of any
Award granted to individuals outside the United States or foreign nationals to
comply with applicable foreign laws, policies, customs and practices;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent the Committee determines such actions to be necessary
or advisable (and such subplans and/or modifications shall be attached to this
Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in the Plan; and
(e) take any action, before or after an Award is made, that the Committee
determines to be necessary or advisable to obtain approval or comply with any
local governmental regulatory exemptions or approvals.  Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the Exchange Act or any other applicable United
States securities law, the Code, or any other applicable United States governing
statute or law.

5. OPTIONS.  An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable.  The Committee may grant Options
to Participants, which will be Nonqualified Stock Options (“NQSOs”) and will
determine the number of Shares subject to the Option, the Exercise Price of the
Option, the period during which the Option may vest and be exercised, and all
other terms and conditions of the Option, subject to the following terms of this
section. 

5.1 Option Grant.  Each Option granted under this Plan will be an NQSO.  An
Option may be, but need not be, awarded upon satisfaction of such Performance
Factors during any Performance Period as are set out in advance in the
Participant’s individual Award Agreement.  If the Option is being earned upon
the satisfaction of Performance Factors, then the Committee will: (a) determine
the nature, length and starting date of any Performance Period for each Option;
and (b) select from among the Performance Factors to be used to measure the
performance, if any.  Performance Periods may overlap and Participants may
participate simultaneously with respect to Options that are subject to different
performance goals and other criteria.

5.2 Date of Grant.  The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date.  The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

5.3 Exercise Period.  Options may be exercisable within the times or upon the
conditions as set forth in the Award Agreement governing such Option; provided,
 however, that no Option will be exercisable after the expiration of ten years
from the date the Option is granted.  The Committee also may provide for Options
to become exercisable at one time or from time to time, periodically or
otherwise, in such number of Shares or percentage of Shares as the Committee
determines.

5.4 Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted.  Payment for the Shares purchased may be
made in accordance with Section 6.    Unless determined otherwise by the
Committee, the Exercise Price of a NQSO may not be less than 100% of the Fair
Market Value per Share on the date of grant.

5.5 Method of Exercise.  Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share.  An Option will be deemed
exercised when the Company receives: (a) notice of exercise (in such form as the
Committee may specify from time to time)

3

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

from the person entitled to exercise the Option, and (b) full payment for the
Shares with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Committee and permitted by the Award Agreement and the
Plan. Shares issued upon exercise of an Option will be issued in the name of the
Participant. Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares, notwithstanding the exercise
of the Option. The Company will issue (or cause to be issued) such Shares
promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 2.3 of the Plan. Exercising an
Option in any manner will decrease the number of Shares thereafter available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised.

5.6 Termination.  The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):

(a) If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than three
months after the Termination Date (or such shorter time period or longer time
period as may be determined by the Committee), but in any event no later than
the expiration date of the Options.

(b) If the Participant is Terminated because of the Participant’s death (or the
Participant dies within three months after a Termination other than for Cause or
because of the Participant’s Disability), then the Participant’s Options may be
exercised only to the extent that such Options would have been exercisable by
the Participant on the Termination Date and must be exercised by the
Participant’s legal representative, or authorized assignee, no later than 12
months after the Termination Date (or such shorter time period not less than six
months or longer time period not exceeding five years as may be determined by
the Committee), but in any event no later than the expiration date of the
Options. 

(c) If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than 12 months after the
Termination Date, but in any event no later than the expiration date of the
Options.

(d) If the Participant is Terminated for Cause, then Participant’s Options will
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee, but in any event no later than
the expiration date of the Options.  Unless otherwise provided in the Award
Agreement or other agreement between the Company and the Participant, Cause will
have the meaning set forth in this Plan.

5.7 Limitations on Exercise.  The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8 Modification, Extension or Renewal.  The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted.   

6. RESTRICTED STOCK UNITS.  

6.1 Awards of Restricted Stock Units.  A Restricted Stock Unit (“RSU”) is an
award to a Participant covering a number of Shares that may be settled in cash,
or by issuance of those Shares.  All RSUs will be made pursuant to an Award
Agreement. 



4

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

6.2 Terms of RSUs.  The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; and (c) the consideration to be
distributed on settlement, and the effect of the Participant’s Termination on
each RSU.  An RSU may be awarded upon satisfaction of such Performance Factors
(if any) during any Performance Period as are set out in advance in the
Participant’s Award Agreement.  If the RSU is being earned upon satisfaction of
Performance Factors, then the Committee will: (x) determine the nature, length
and starting date of any Performance Period for the RSU; (y) select from among
the Performance Factors to be used to measure the performance, if any; and (z)
determine the number of Shares deemed subject to the RSU.  Performance Periods
may overlap and participants may participate simultaneously with respect to RSUs
that are subject to different Performance Periods and different performance
goals and other criteria.   

6.3 Form and Timing of Settlement.  Payment of earned RSUs will be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both.  The Committee may also permit a
Participant to defer payment under an RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code or its successor (to the extent
applicable).   

6.4 Termination of Participant.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

7. PAYMENT FOR SHARE PURCHASES.

Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d) by consideration received by the Company pursuant to a broker-assisted
and/or same day sale (or other) cashless exercise program implemented by the
Company in connection with the Plan;

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

8. WITHHOLDING TAXES.

8.1 Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company, or to the Parent or Subsidiary employing the Participant, an
amount sufficient to satisfy applicable U.S. federal, state, local and
international withholding tax requirements, or any other tax or social insurance
liability legally due from the Participant prior to the delivery of Shares
pursuant to exercise or settlement of any Award.

8.2 Stock Withholding.  The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time and to limitations of local
law, may require or permit an Employee to satisfy such tax withholding
obligation or any other tax liability legally due from the Employee, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
up to the maximum statutory amount permitted to be withheld, (c) delivering to
the Company

5

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

already-owned Shares having a Fair Market Value equal to up to the maximum
statutory amount permitted to be withheld or (d) withholding from the proceeds
of the sale of otherwise deliverable Shares acquired pursuant to an Award either
through a voluntary sale or through a mandatory sale arranged by the Company.
The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.

9. TRANSFERABILITY.  Unless determined otherwise by the Committee, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution.  If the
Committee makes an Award transferable, such Award will contain such additional
terms and conditions as the Committee deems appropriate.  All Awards will be
exercisable: (a) during the Participant’s lifetime only by (i) the Participant,
or (ii) the Participant’s guardian or legal representative; and (b) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees, and (c) by a Permitted Transferee.  “Permitted Transferee” means any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law (including adoptive
relationships) of the Participant, any person sharing the Participant’s
household (other than a tenant or employee), a trust in which these persons (or
the Participant) have more than 50% of the beneficial interest, a foundation in
which these persons (or the Participant) control the management of assets, and
any other entity in which these persons (or the Participant) own more than 50%
of the voting interests.

10. PRIVILEGES OF STOCK OWNERSHIP; VOTING AND DIVIDENDS.  No Participant will
have any of the rights of a shareholder with respect to any Shares until the
Shares are issued to the Participant.  After Shares are issued to the
Participant, the Participant will be a shareholder and have all the rights of a
shareholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares.

11. CERTIFICATES.  All Shares or other securities, whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted and any non-U.S. exchange controls or securities law restrictions to
which the Shares are subject.

12. ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates.  Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided,  however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral.  In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve.  The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

13. REPRICING; EXCHANGE AND BUYOUT OF AWARDS.  The Committee may (a) reprice
(i.e., reduce the Exercise Price of) Options; (b)  implement an Exchange
Program; or (c) reduce the Exercise Price of outstanding Options without the
consent of affected Participants by a written notice to them.

14. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not be
effective unless such Award is in compliance with all applicable federal, state
or applicable foreign securities laws, rules and regulations and exchange
control laws of any governmental body, and the requirements of any stock
exchange or automated quotation system upon which the Shares may then be listed
or quoted, as they are in effect on the date of grant of the Award and also on
the date of exercise or other issuance.  Notwithstanding any other provision

6

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

in this Plan, the Company will have no obligation to issue or deliver
certificates for Shares under this Plan prior to: (a) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable; and/or (b) completion of any registration or other qualification of
such Shares under any state or federal or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.  The
Company will be under no obligation to register the Shares with the SEC or to
effect compliance with the registration, qualification or listing requirements
of any foreign or state securities laws, exchange control laws, stock exchange
or automated quotation system, and the Company will have no liability for any
inability or failure to do so.    

15. NO OBLGATION TO EMPLOY.  Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.

16. CORPORATE TRANSACTIONS.

16.1 Assumption or Replacement of Awards by Successor.  In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement will be binding on
all Participants.  In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards).  The successor corporation may also issue, in place
of outstanding Shares of the Company held by the Participant, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to the Participant.  In the event such successor or acquiring
corporation (if any) refuses to assume, convert, replace or substitute Awards,
as provided above, pursuant to a Corporate Transaction, then notwithstanding any
other provision in this Plan to the contrary, such Awards will expire on such
transaction at such time and on such conditions as the Board (or, the Committee)
will determine; the Board (or, the Committee) may, in its sole discretion,
accelerate the vesting of such Awards in connection with a Corporate
Transaction.  In addition, in the event such successor or acquiring corporation
(if any) refuses to assume, convert, replace or substitute Awards, as provided
above, pursuant to a Corporate Transaction, the Committee will notify the
Participant in writing or electronically that such Award will be exercisable (to
the extent applicable) for a period of time determined by the Committee in its
sole discretion, and such Award will terminate upon the expiration of such
period.  Awards need not be treated similarly in a Corporate Transaction.

Notwithstanding anything to the contrary in this Section 16.1, the Committee, in
its sole discretion, may grant Awards that provide for acceleration upon a
Corporate Transaction or in other events in the specific Award Agreements and/or
other contractual relationships with a Participant.

16.2 Assumption of Awards by the Company.  The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan.    Such substitution or assumption will be permissible if the holder of
the substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant.  In the event the Company assumes an award granted by another company,
the terms and conditions of such award will remain unchanged (except that the
Exercise Price, as the case may be, and the number and nature of Shares issuable
upon exercise or settlement of any such Award will be adjusted appropriately
pursuant to Section 424(a) of the Code).    

17. TERM OF PLAN.  Unless earlier terminated as provided herein, this Plan will
become effective on the date adopted by the Committee and will terminate on the
later of 10 years from (a) the date this Plan is adopted by the Committee or (b)
the last date that additional Shares were added to the Plan by the
Committee.  This Plan and all Awards granted hereunder will be governed by and
construed in accordance with the laws of the State of Delaware. 

18. AMENDMENT OR TERMINATION OF PLAN.  The Board or Committee may at any time
terminate or amend this Plan in any respect, including, without limitation,
amendment of any form of Award

7

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

Agreement or instrument to be executed pursuant to this Plan; provided,
 however, that the Board or Committee will not, without the approval of the
shareholders of the Company, amend this Plan in any manner that requires such
shareholder approval; provided further, that a Participant’s Award will be
governed by the version of this Plan then in effect at the time such Award was
granted. 

19. NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by the
Committee, nor any provision of this Plan, will be construed as creating any
limitations on the power of the Board or Committee to adopt such additional
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock awards and bonuses otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

20. INSIDER TRADING POLICY.  Each Participant who receives an Award will comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

21. DEFINITIONS.  As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

“Award” means any award under this Plan, including any Option or Restricted
Stock Unit.

“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which will be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.

“Board” means the Board of Directors of the Company.

“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary, or (c) a failure to materially perform the customary duties of
Employee’s employment.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.    

“Company” means Glu Mobile Inc., or any successor corporation.

“Corporate Transaction” means the occurrence of any of the following events: (a)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then-outstanding
voting securities; (b) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets; or (c) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation.

“Director” means a member of the Board.

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that the Committee in its discretion may
determine whether a total and permanent disability exists in accordance with
non-discriminatory and uniform standards adopted by the Committee from time to
time, whether

8

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

temporary or permanent, partial or total, as determined by the Committee.

“Employee” means any person, including Officers, employed by the Company or any
Parent or Subsidiary of the Company and who meets the eligibility requirements
as set forth in Section 3.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exercise Price” means, with respect to an Option, the price at which a holder
of an Option may purchase the Shares issuable upon exercise of the Option.

“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Board or the Committee deems reliable; or

(c) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Outside Director” means a Director who is not an Employee of the Company or any
Parent or Subsidiary and who is an “independent” director under the rules of The
Nasdaq Stock Market, as may be amended from time to time.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

“Participant” means a newly hired Employee who receives an Award under this Plan
at the time of his or her employment.  The term “Participant” will include
individuals who were previously employed by the Company, or any Parent or
Subsidiary of the Company, who have undergone a bona fide period of
non-employment by the Company.  The term “Participant” will also include
individuals who become Employees of the Company, or any Parent or Subsidiary of
the Company, as the result of a merger or acquisition.  

“Performance Factors” means the factors selected by the Committee to determine
whether performance goals established by the Committee and applicable to Awards
have been satisfied. 

“Performance Period” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for the Award.

“Plan” means this Glu Mobile Inc. 2008 Equity Inducement Plan.



9

 

--------------------------------------------------------------------------------

 

Exhibit 10.02

 

 

“Restricted Stock Unit” means an Award granted pursuant to Section 6 of the
Plan. 

 “SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock, as adjusted pursuant to
Sections 2 and 14, and any successor security.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
(including services as an employee) to the Company or a Parent or Subsidiary of
the Company.  A Participant will not be deemed to have ceased to provide
services as an employee in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence approved by the Committee; provided, that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute or unless provided
otherwise pursuant to formal policy adopted from time to time by the Company and
issued and promulgated to employees in writing.  In the case of any employee on
an approved leave of absence, the Committee may make such provisions respecting
suspension of vesting of the Award while on leave from the employ of the Company
or a Parent or Subsidiary of the Company as it may deem appropriate, except that
in no event may an Award be exercised (to the extent applicable) after the
expiration of the term set forth in the applicable Award Agreement.  The
Committee will have sole discretion to determine whether a Participant has
ceased to be employed and/or provided services and the effective date on which
the Participant ceased to be so employed or provide services (the “Termination
Date”).

 

10

 

--------------------------------------------------------------------------------